Exhibit 10.1

Directors Plan Amendment

UNIGENE LABORATORIES, INC.

AMENDMENT TO DIRECTORS STOCK OPTION PLAN

Pursuant to Section 10 of the Unigene Laboratories, Inc. Directors Stock Option
Plan (the “Plan”), the Board of Directors of Unigene Laboratories, Inc. (the
“Company”) hereby amends the Plan as set forth herein, effective as of June 25,
2009.

1. Section 6(d) of the Plan is amended and restated in its entirety as follows:

“Except as otherwise determined by the Board in its discretion at any time, any
Option that has not theretofore expired shall terminate 90 days following the
termination of the Participant’s service as a director of the Company for any
reason, and no shares of Common Stock may thereafter be purchased pursuant to
such Option, except that:

(i) Upon the resignation of a Participant as a director due to disability, the
Participant may, within a 180-day period after the date of such termination,
purchase all or any part of the shares of Common Stock that such Participant was
entitled to purchase under such Option on the date of such termination.

(ii) Upon the death of a Participant while serving as a director or within the
90-day period referred to above, the Participant’s estate or the person to whom
such Participant’s rights under the Option are transferred by will or the laws
of descent and distribution may, within a 180-day period after the date of such
Participant’s death, purchase all or any part of the shares of Common Stock that
such Participant was entitled to purchase under such Option on the date of
death.”

2. Except as specifically set forth and changed herein, the Plan is reaffirmed
and remains unchanged.

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed and its seal to be affixed hereto by its officers hereunto duly
authorized, as of the date first above written.

 

UNIGENE LABORATORIES, INC.

By:

 

 

 

ATTEST:

 

Secretary

[SEAL]